Citation Nr: 1023917	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to July 
1984 and February 1991 to September 1991.  She also 
apparently served in the Air Force Reserves between and 
following these periods of active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, PA.  
Jurisdiction of the Veteran's claim was later transferred to 
the Indianapolis, Indiana RO.

In March 2008 the Veteran was afforded a bearing before a 
Decision Review Officer (DRO).  A transcript of the testimony 
offered at this hearing has been associated with the record. 

The Board notes that the Veteran initially filed a claim for 
service connection of bipolar disorder.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a 
claim for service connection of a psychiatric disorder may 
encompass claims for service connection of any mental 
disability that may reasonably be encompassed by several 
factors, including the claimant's description of the claim, 
the symptoms the claimant describes and the information the 
claimant submits or that the Secretary obtains in support of 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
The evidence of record shows diagnosis of bipolar disorder, 
as well as depression, and that the Veteran seeks 
compensation for the symptomatology associated therewith.  
See June 2006 statement from Veteran.  Accordingly, the claim 
has been recharacterized as stated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran received an enlistment examination in February 
1984.  At this time her psychiatric state was noted as 
normal.  However, she did report one episode of depression 
after graduation from high school, but did not seek any 
treatment in this regard.  She received several subsequent 
periodic examinations related to her service in the Air Force 
Reserves.  The reports associated therewith show normal 
psychiatric examinations.  See e.g. November 1990 report of 
medical examination.  

Apparently in June 1991, while the Veteran was on active 
duty, she complained of fatigue and it appears that this 
complaint was initially suspected to be physical in nature.  
Nevertheless, a subsequent June 1991 note pertaining to a 
follow up on "being tired" documents an assessment of 
"possible bipolar affective disorder."  This note shows 
that the Veteran was prescribed Tofranil at this time.  The 
records of these complaints come from a clinic at Grissom Air 
Force Base.  

In June 1999 the Veteran was admitted to the stress center at 
Saint Joseph Hospital with the chief complaint of having an 
alcohol problem.  The records associated with this admission 
note an attempted overdose of alcohol and Soma, as well as a 
complaint of severe depression and mood swings.  At the time 
of admission she was assessed as having major depression, 
severe recurrent with "a rule out bipolar disorder."  
Alcohol dependency and "bipolar order depressed" were 
assessed upon her discharge from this facility.  She 
apparently relapsed after this time and had several DUIs.  
See June 2000 psychosocial summary from St. Joseph Hospital & 
Health Center.  She was ultimately discharged from the Air 
Force Reserves due to her legal problems.  See Personnel file 
records.  

A September 2000 letter from the Women's Health Center of 
Logansport notes that the Veteran had been seen here from 
February 1993 to June 1999 for outpatient therapy for 
depression and marital discord.  This letter notes that 
throughout this treatment the Veteran had such problems.  It 
also documents that the Veteran had a history of alcohol 
abuse, but had been sober up until 1998 when she had a 
relapse.  

Of record is a June 2007 letter from a physician at the Four 
County Counseling Center.  In this letter, the physician 
relates that the Veteran was first assessed as having a mood 
disorder in March 1982, but was primarily treated for 
substance abuse issues.  The letter documented a history of 
mood swings as early as January 1986, but no diagnosis of 
bipolar disorder until October 2001.  The physician further 
explained that the symptoms of the Veteran's bipolar disorder 
could have been masked by substance abuse and relationship 
problems.  

At her March 2008 DRO hearing, the Veteran's father testified 
that the Veteran had received mental health treatment prior 
to service.  The Veteran explained that she sought treatment 
at this time for being "stressed out" and was referred to 
Four County Counseling Center, where she received treatment 
for a couple of years.  She explained that after she went on 
active duty she started "crying all the time and then [] was 
happy."  She was unclear on the dates associated with this 
symptomatology, but related that she sought treatment at the 
"clinic in Grissom" for complaints of sleeplessness and 
being "all happy one moment and crying the next."  She 
informed that the physician at Grissom prescribed Tofranil 
and felt that this condition had been "aggravated" therein, 
particularly due to harassment from a colleague.

Given the Veteran's complex medical history, the Board finds 
that a VA examination is necessary to decide this claim.  
Accordingly, the case is REMANDED for the following action:

1.  Afford a VA psychiatric examination to 
the Veteran to determine whether there is 
a causal nexus between her claimed 
psychiatric disorder and her active 
military service.  The examiner should 
obtain a complete, pertinent history from 
the Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to her service 
treatment records, lay assertions, and the 
pertinent medical evidence.  All 
appropriate testing should be undertaken 
in connection with the examination, and 
all psychiatric disabilities found to be 
present should be diagnosed.

a.  As to each psychiatric disability 
identified on examination, the examiner 
should offer an opinion as to the most 
likely date of onset of the disorder.

b.  If it is determined that the a 
particular psychiatric disability existed 
prior to service, the examiner is 
requested to offer an opinion as to 
whether such disorder was aggravated 
during, or as a result of her service.  If 
so, the examiner should address whether 
the permanent increase was due to normal 
progression of the disorder.  (Note: 
aggravation connotes a permanent worsening 
above the base level of disability, not 
merely acute and transitory increases in 
symptoms or complaints).

c.  If it is determined that a psychiatric 
disorder had its onset in service, the 
examiner should provide a complete 
rational for his or her opinion.

d.  If it is determined that a psychiatric 
disorder had its onset following service, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the disorder is related 
to military service.

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it. 

2.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


